Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 1 of 40




               IN TH E UNITED STATES DISTRICT C O UR T                            tosw
                                                                                  Reno .*a#,
                   SO UTH ER N DISTRICT OF FLO RID A                            d##       'vb
                                                                                            p,
                        DADE CO UN TY DIVISIO N                                       I-92Q#
                                                                             &ee
                                                                            VN.*D.z
                                                                         % .
SCO TTY SANTO DIAZ,
      Plaintiff,
                                      CA SE NO .:1:19-CV-24067-UU/LM R
VS.
                                                            kb
                                                             *'
                                                             r.i.
                                                                kt-Ek
                                                                    '
                                                                    M.
                                                                    z
                                                                    .
                                                                    -'j
                                                                      ''
                                                                      u
                                                                      j) rk
                                                                          '''
                                                                            lA'
                                                                            a /
                                                                              j                     P
                                                                                                    M.
                                                                                                    t),Aka
                                                                                                        'M .

D r.D E L G A TO ,ET A L .,                                                       '.

       D efendants.                                                    p
                                                                       !,,
                                                                         7-)b
                                                                            '
                                                                            -) ')
                                                                            t-     (w)au.'
                                                                                ' t,
                                                                                  .      ),
                                                                                         .                 .
                                                                                                           .
                                                                                                           .
                                                                                                           j
                                                                                                           1
                                                                                                           .   j
                                              /                         rs..... ' h    ' . I               j.
                                                                                                           J
                                                                                                            l
                                                                       .i
                                                                       y    ,.    .
                                                                                  .1   '. . . . !          $.
                                                                                                            j
                                                                       ..




                      M O TIO N FO R LEAVE TO A M END
                                     AND
               REQUEST TO RECONSIDER TERM INATING
               C EN TU R IO N W ITH O U T FIR ST R EV IEW IN G
                  PLA IN TIFF'S A M E N D ED C O M PL A IN T

      CO M ES NO W the Plaintiff,Sçottv SantosDiaz,Pro sepursuantto Federal

RulesofCivilProcedure 15(A)(2)and thisHonorableCourt'sorderissued on July
7, 2020 respectfully request both leave to am end, and the reconsidem tion of

term inating Centurion withoutfrstreviewing Plaintiffsam ended complaintand as

groundsthereofsubmitsthefollowing:

                              GR OU NDS RELIED UPO N

      The Plaintifffled hisoriginalcom plainton/oraboutSeptem ber27,2019.

 2.
      FirstPlaintiffrequestleave to am end as am atterofcourse,pursuantto,Fed.

 R.Civ.P.15(1).
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 2 of 40




3.    On M arch l8,2020 the Honorable M agistrate Judge Reid issued a report

recomm ending the Plaintiffs com plaint proceed against D efendants, M olina and

Lafont in their individual capacities,as Plaintiff had plead plausible claim for

deliberate indifference.

      The H onorable Judge Reid further recom m ended that,D elgato,Papillon,

Corrales,Centurion and M r.M ark lnch be dism issed.

      OnM ay4,2020Plaintifffiledobjectionsto JudgeReid'sreport.
      On M ay l9,2020 the Honorable U .S.DistrictCourtJudge Ursula issued an

order,adopted in pal4thatPlaintiffscase shallproceed against(1)Dr.Delgato;(2)
Dr.Papillion;(3)L.Re.M olina,P.A.;(4)M r.Lafont;(5)M r.Corrales;and (6)
M ark S. lnch, in their individual capacities for com pensation and punitive

dam ages.

7.    The Honorable Judge further ordered that Centurion be term inated as a

Defendant.NO TE:This decision to term inate Centurion w as m ade prior to the

courts review ofPlaintiffs am ended com plaint.

8.    The Plaintiff avers that review of his amended com plaint will in fact

dem onstrate that he has plead a plausible claim againstCenturion for deliberate

indifferencetow ard hisseriousm edicalneeds.

9.    Plaintiffs am ended com plaintwillbe based upon eventsthathave occurred

since the originalfiling ofhiscivilcomplaint.
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 3 of 40




      Plaintiffs am ended complaint w ill present a more concise and direct

statem ent of facts and causations, ttespeciallv in reMard to Centurions direct

partiçjpation in the deliberate indifferenceto Plaintiff'sseriousm edicalneeds.''

l1. çiBecause section 1983 liability cannot be impose under a theory of

respondent superior,proof ofpersonal involvem entis required for a supervisor to

incur Pefsonal liability.'''
                           ,
                             Beck v.Lafleur.257 F.3d 764.766 (8tb Cir.2001).

(Prisoner must allege defendant personal involvement or responsibility for

constimtionalviolationsto statesection 1983claiml; ArmstronM v.Squadrito.152
F 3d 564 581(7thCir 1998)(içindividualwrongdoing''mustbe shown);Colon v.
COuRhlin. 58 F.3d 865.873 (2ndCir.19951.

12. Plaintiffhas satisfied these aboved m entioned requirements in hisam ended

complaintand praysthisHonorable courtwilldeem the sam e.

13. lko palies have been served process andwillnotbe prejudiced upon the
filing ofPlaintifffirstverified am ended com plaint.

      W H ER EFO RE, Plaintiff prays this Honorable Court will accept the

enclosed firstverified am ended complaintand ifdeem ed to be sufficientpursuant

to 28 USC j 1915 and 1915(A)afterscreening serve processon al1defendants
including Centurion ofFlorida,LLC.
                                                       ed

                                              Respe           lly s bm ' 'd '
                                                                                    /
                                                       ::/1      ,/             ' .''

                                              /s/                k
                                                                 .
                                                                       ss   ;




                                          3
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 4 of 40




                         CERTIFICA TE O F SERVICE

      1, hereby certify a true and correctcopy ofthe foregoing M otion for Leave
to Am end and Requestto Reconsideration Tenninating Cenm rion wasplaced into
the hands of D .O .C . staff for the pup ose of m ailing to: U .S. D istrict C ourt,
Southern DistrictofFlorida,Office ofthe Clerk,(Rm .8N09),400 North M iami
Ave.,M iam i,Florida 33128-7716 on this /7         day of glutkusmr-
2020.
                                                                         >'
                                                           ,
                                             /S/ - êJ           -    -,
                                                                      zaz-
                                                Scotty SantosD iaz,Pro-s
                                                DadeCorrectionallnstitm ion
                                                19000 S W .377th street
                                                       .

                                                Florida City,Florida 33034




                                         4
    Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 5 of 40


                                                                                      L
                                                                                      RegaIMall '
                                                                                       etelved
                            U NITED STA TES D IST R ICT CO UR T
                            SO U TH ER N D ISTR IC T O F FLO R ID A
                                                                              AL6 18
                                  DA D E C O UN TY D IV ISIO N
                                                                                D           2220
                                                                                    ad.C.
                                                                                          l*
                                                                               ..
                                                                                      *
    SC O TTY SAN TO S D IAZ,                                                                .


           Plaintlff,

                                                           C ase No:1:19-CV -24067-UU /LM R

    Dr..D ELG A TO ,ET A L.
           Defendants.
                                                                      /


                         PLAINTIFF'S FIRST VERIFIED AM ENDED
                           COM PLAINT UNDER 42 U.S.C.: 1983

    1.    Plaintiff Scotty Santos Diaz, hereinaher Eçplaintiff'or ttDiaz'' pro-se,pursuantto 42

    U.S.C.j1983, tilesthisalnended cornplaintagainstDefendants,Centurion ofFlorida,LLC-,a
    health careprovider(hereinaoertf enturion'),Dr.Delgato,M .D.in hisofficialand individual
    capacities (hereinaher fr elgato''),Dr.F.Papillon,Chief health Om cer,in his official and
    individualcapacities(hereinaAerDr.Papillon''),L.Re.M olina,P.A.,PhysiciansAssistantin her
    officialand individualcapacities(hereinaher&tM olina''),M r.Lafont,Pharmacistin hisoffcial
    and individual capacities (hereinaAer ttafonf'),M r.M .Corrales,AssistantW arden,in his
    officialandindividualcapacities(hereinaher,::M r.Corrales'),Mr.M ark lnch,Secretary,Florida
    DepartmentofCorrections,inhisoffcialandindividualcapacities,(HereinahertçMr.lnch'').




iidl4ldp                dldyjii/s
                                diliil
                                     tt                                                             t@ lslt
f
    Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 6 of 40




                                 PR O -SE LITIG A N T STA TEM EN T

           This com plaint was prepared by irlm ate assistance due to the Plaintiffs currentm edical

    condition.Gsevere Prim anrOpen-Anzle Glaucom a''GsevereState.''

    3.     However,an inmate1aw clerkisprohibitedfrom representinganotherinmateinajudicial
    proceeding pursuant to: Chapter 33 of the Florida Adm inistrative Code. See Ch.

    501.301(i)(1)(2).
    4.     The Plaintiff prays this Honorable Court will take into consideration his m edical

    condition and appointcounseldueto exceptionalcircum stances.tr ueto thePlaintiffsimpaired

    vision which hashindered hisability to properly litigate.''

    5.     The Plaintiff subm its this com plaintas a pro-se litigant unskilled in the science of law

    and wishes his complaint and entreaties to this Honorable Courtto be received as such.'I'he

    Plaintiff m oves this Court not to let or perm it form to ovenide substance or procedural

    technicalitiestodefeatEFairnessland ElusticelinthattheCourttreatthiscomplaintaswhatever
    vehicleneeded forthe reliefthatthe courtdeemsjustand proper.The Courtstated in Hallv.
    Bellman,935F.3d 1106,.1110(10thCir.1991)
                   EtA pro-se litigants pleadings are to be construed and held to a less
                   stringentstandard then formalpleadings draAed by lawyers...ifa
                   courtcan reasonably readthepleadingsto statea (valid claim)on
                   which plaintiffs failure to cite a proper legal authority, his
                   confusion ofvarious legaltheories,his poorsyntax and sentence
                   construction, or his unfnmiliarity with pleading requirem ents.''
                   (Citation Omitted) See also:Boag v.McDougal.454 U.S.363
                   (1982)s
                         'Hainesv.Keener.404 U.S.519 (19721.Garmloffv.Palm
                   Springshospital.657F.supp.739 (S.D.Fla.1986)
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 7 of 40




          '
          Fhe Plaintiff svisions is im paired due to severe stage prim ary open angle glaucom a.

7.        The condition the Plaintiff is now in is due in part by the unwarranted delay in

dispensing,D iaz glaucom a m edication in a tim ely m anner.

                                         IN TR O D U CTIO N
     1.          This is an action for com pensatory and punitive dam ages alleging that the

          Defendants,contrary to the Eighth and fourteenth Am endments to the United States

          Constitution,know ingly and w illfully exercised deliberate indifference to the recor ized

          rights of the plaintiff M r. Scotty Santos Diaz while he was incarcerated at Dade

          Correctionalinstitution,beginning on Novem ber7,2018.

                                              JUR TSD IC TIO N

     2.          Jurisdiction ofthisCourtisinvokedpursuantto 28U.S.C.j 1331,in thatthisisa
          civilaction alising underthe Constitution and Law s ofthe United States.

     3.          Jurisdiction isalsoinvokedpursuantto 28U.S.C.j 1343(a)(3),in thatthisaction
          seeksto redressthe deprivation,undercolorofstate law,oftherightssecured to Diaz by

          theEighth and fourteenth Am endm entsto theUnited StatesConstitution.

     4.           Plaintiff'sclaimsforreliefarepredicated on42 U.S.C.j l983,which authorizes
          actions to redress the deprivation,under Color of State Law,of Rights,Privileges and

          Im munitiessecured to thePlaintiffby theConstitution and LawsoftheUnited Statesand

          by 42 U.S.C. j 1988,which authorized the awarded of attorney fees and cost to
          prevailingplaintiffsinactionsbroughtpursuantto42U.S.C.j 1983.




                                                   3
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 8 of 40




                                            PA RTIES

   5.          Plaintiff,Scotty Santos Diaz (hereinaqer ttDiaz''),ata11times materialto this
        action was a resident of Dade County, Florida, incarcerated at Dade Correctional

        lnstim tion.

   6.                          THE DEFENDANTS ARE:

   A. DEFENDANTS NAM E:Centurion ofFlorida,LLC
      OFFICIA L PO SITION : Health Care Provider
      EM PLO Y ED AT : D ade C .1.
      M A ILIN G A D DR ESS: 7700 Forsyth Blvd.St.Louis,M O .63105

   B . D EFEN D AN TS N A M E:D r.D elgato,M .D .
       OFFICIAL POSITION: M edicalDoctor
       EM PLOY ED A T:        D ade C .l.
       M A ILIN G AD D RESS: 19000 S.W .377thStreet,Florida City, F1.33034

   C. DEFEND A N TS NA M E: Dr.Franck K .Papillon
      OFFICIAL POSITION : Chiefhealth Offcial
      EM PLO Y ED AT :       Dade C.l.
      M A ILIN G A D DR ESS: 19000 S.W .377th Street,Florida City, F1.33034

   D . D EFEN D AN TS N A M E; L.R e.M olina,P.A .
       OFFICIAL POSITION: PhysiciansAssistant
       EM PLOY ED A T:         D ade C .l.
       M A ILIN G AD D RESS: 19000 S.W .377t  h Street,Florida City, Fl.33034

        DEFEND A N TS NA M E:M r.Oscar Lafont
        OFFICIA L PO SITION : Pharm acist
        EM PLOYED AT:         DadeC.l.
        M AILING ADDRESS: 19000 S.W .377th Street, Florida City,Fl.33034


   F. DEFEN D AN TS N A M E: M r.M ario Corrales
      OFFIC IA L PO SITION : A ssistantW arden
      EM PLOY ED A T:        D ade C .I.
      M A ILING AD D RESS: 19000 S.W .377thStreet,FloridaCity, F1.33034



                                              4
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 9 of 40




         D EFEN D AN TS N A M E: M r.M ark lnch
         O FFICIA L PO SITION : Secretary F.D .O .C .
         EM PLO Y ED A T:       O ffice ofthe Secretary
         M A ILIN G AD D RESS: 501South Calhoun SkeetaTallahassœ ,Florida 32399

                    EX H A U STIO N O F A D M IN ISTR ATIVE R EM ED IES

         Exhaustion of A dm inistrative Rem edies is requires prior to pursuing Civil Rights
Actions,42,U.S.C.j 1997 E (A).'    Fhe Plaintiffhms exhausted every issue in the following
complaintand therefore hassatisfied therequirementsoftheIPLRAIPrison Litigation Reform
A ctas w ell

                                    STATEM EN T O F FA C TS

                On Novem ber 7,2018 the Plaintiff Scotty Santos Diaz was transfenrd to Dade

         Correctionalinstitution due to Status and Clmssifcation.RE:V ision Im paired.

   2.           Priorto the Plaintiffstransferhewasseen and evaluated by Dr.John A.Beneke,

         a Board Certitied Glaucom a Specialistem ployed by M agruderEye lnstim te located in

         O rlando Florida.

    3.          Dr.B eneke prescribed the following post operative treatm ent plan to m aintain

         elevated (lOP)levelsand to preventany furtherlossofvision and opticnervedamage.
         Note: Plaintiff w as to be retunw d to M agruders Eye Instim te in six m onths for the

         purpose of m onitoring post operative treatment but Centurion and/or their agents or

         em ployees failed to carry outthe specialistprescribed orders forfollow -up treatm ent.

    4.          D r.B eneke ordered the prescription of: Tim olol M aleaet to treat Intra Ocular

         Pressure (IOP),Prednisolon Solution to treatpain due to elevated (lOP) levels and
         Bausch and Lomb Advanced Eye Relief to treat Dry Eye Syndrom e.It was further

         orderedthatthePlaintiffreceiveperiodic(10P)checkstomonitorelevationofpressure.
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 10 of 40




                On November7.2019 the Plaintiffwas advised by L.P.N .K.Auguste,an intake

         N urse, to place his m edication refll slips into the K .O .P. w indow located at the

         Pharm acy. Plaintiffplaced retillslipsinto K .O .P.w indow asdired ed.

    6.          ThePlaintiffhad notreceived any ofthem edication forseveralweeksand began

         writing several grievances alleging that he w as experiencing pain, blurry vision and

         irritation in both eyes,and did nothave anym edication to treathisglaucom a.

    7.          On December 18,2018 the plaintif was seen by m edicalforthe tirsttim e since

         aniving to DadeC.1.on Novem ber7,2018.

    8.          The Plaintiff w as seen by L. R e. M olina, a physicians assistant. During the

         appointm entw ith M olina Plaintiff was told thatifhe w as totally blind in his righteye he

         wouldn'thave theneed for glaucom a eye drops forthateye,and furtherinsinuated that

         Diaz could seeoutofhisrighteye. NOTE:Elevated (IOP levelscause damaReto optic

         nervesaswellapainanddiscomfort.tçblindnessdoesnotchmmethesesymptoms.''(See
         AmericanAcademyofOphthalmologywww.aao.org)
                M olina then requested the Plaintiff to produce a11 his current çm edicalpasses,''

         which were asföllows:(ADA)appliances-white cane/tap stick,straw hat,sunglasses,
         and protective footwear/boots,key lock,mar ifier,knee brace,and cotton blanket,1ow

         tier and lower bunk. Note:M olina onlv renewed the Plaintiffs key lock and cotton

         blanket passes and refused to renew Diaz's (ADA) medical passes for his health care

         appliances.

    10.         The Plaintiff explained to M olina that his A D A appliances w ere prescribed and

         issued to protecthim from furtherinjuriesand thatthese devicesand applianceswere



                                                  6
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 11 of 40




      recomm ended and prescribed by glaucom a specialist and medical doctors,''a11 to no

      its?itil''

    11.            M olina is a physicians assistant and without prior approvalby a m edical doctor

      has no authority to alter the Plaintiff's previously prescribed and approved m edical

      passes,and ADA appliances.
                   Sim ilarly,a medicalofficialwho hasonly generalknowledge abouta particular

      tield ofmedicinemaynotsubstitm eherjudpnentforthatofa specialist,içsuch conduct
       am ountsto deliberate indifference.''

    13.            ln any event M olina had no right nor reason to change the course of treatm ent

       and/ortheprescribedm edication previously ordered by specialistand m edicaldoctors.



    14.            On January 30,2019 afterPlaintiF had 5led severalm oregievancesalleging that

       M olinahad taken hism edicalpassesDiaz wasfinally seen by hisprim ary carephysician

       Dr.Delgato. Plaintiffimm ediately advised Delgato thatM olina had refuse to renew his

       (ADA)andmedicalpassesandthatthePlaintiffhadnotreceiveanyglaucomaeyedrops
       in approximatelythreem onths.

    15.            The Plaintiffexplained in detailthathis(ADA)applianceswereprescribed and
       recom m ended by both the glaucom a specialist, John A . Benere and the site m edical

          director at C.F.R.C. Dr.Jason Brenes Catinchi. Note: Dr. Jolm A. Beneke is the

          Rlaucoma suraeon whom perform ed surzerv on Diaz and prescribed and recom mended

          post operative treatm ent. See: M edical evaluation and treatment recomm endation

          prepared by John A .Beneke/M ap-udereyeinstituteand received and date stnm p bv Jason

          Brenes Catinchi.M D .sitem edicaldirectoratC.F.R .C.on 9-26-18.K<Diaz m edicalfiles.''
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 12 of 40




             Even aher Dr.Delgato wms personally advised by Diaz on 1-30-19 thatL.Re.

      M olina had refused to renew his medicalpasses for (ADA) appliancs,çr elgato did
      nothing to assure thatDiaz appliance'swould bereturned and thepassesrenewed.In fact

      Delgato advise Plaintiffthathis supervisor/centurion had specific policies form edical

      passes. Note:Plaintiffexplained to Delgato thathismedical(ADA)appliances were
      previouslyprescribed to protectthePlaintiffform furtherrisk ofinjuryandtoassisthim
      with m oving about,tEall to no avail''. D ellgato's actions and/or inactions were an act of

      deliberate indifferencetowardsPlaintiffsseriousmedicalneeds.

    17.      A t the conclusion of Plaintiffs m edical consult with D r.D elgato on 1-30-19,

      D elgato renew ed one pass. Re:Low tierand advised D iaz thathis glaucom a eye drops

      would be available at the pharm acy window in three to five days, and consult for

      optom etry w as sir ed.

    18.       On Febnzary 13,2019 Plaintiffwasseen by optometry,an evaluation and (lOP)
       check wasconducted andtheintraocularpressure,(IOP)inDiazleh eyewas(17)andthe
       righteyewas(58).
    19.       Duetothesubstantial(lOP)elevationin both Diaz'seyestheoptometristordered
       that Diaz's doses of glaucom a eye dropsbe doubled and thathe be seen again for follow

       upwithin (30)days.SeeConsultantsReportdated2-13-19.
    20.       The Plaintiffwaited severaldaysto received the eye dropsordered by optom etry

       and again nothing w as dispensed.




                                               8
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 13 of 40




              The Plaintiff filed severalm ore grievances still alleging that he had not received

      any ofhisprescribed glaucom a eye drops. Note: 'I'
                                                       hePlaintiffm ade severalattem ptsto

      verballv alertboth m edicalpersonaland securitv thathis eves were in severe pain and

      thathis vision w as becom ina blun'v.

    22.       On 3-22-19 Diaz wentto the (K.O.P.)Phannacy window to inquire with the
      Pharm acistM r.Lafont. The Pharm acistchecked his com puterand told the Plaintiffthat

      the advanced eye reliefand prednisolone wasdiscontinued,and thathe had no Tim olol.

    23.       On M arch 26, 2019, the Plaintiff w as seen again by D r. D elgato. Diaz told

       Delgato forthesecond tim ethatno medication hadbeen dispensed,and thateverytim ehe

       spoke to the Pharm acistM r.Lafonthe w astold thathe had no m edication/eye drops.

    24.       ThePlaintiffexplained to Dr.Delgato thatthe optom etristevaluated him on 2-13-

       19andduetothesubstantial(lOP)elevationtheoptometlist,M s.Larson orderedthathis
       glaucom a eye drops be doubled in dosage and made a note on the consultantsreportto

       make sure patienthas retillsupply due to the (1OP) levels. See Consultants Report
       lnm ateM edicalFiles.

    25.       Plaintiffthen asked D r.D elgato why he had notbeen seen again by optom etry as

       ordered to rettzrn to clinic in one m onth,ftw hich w as ordered on 2-13-19 approxim ately

       (42)daysago.
    26.       Delgato then search Diaz medical file alzd found the optom etlist consult for

       follow-up and realized thatithad notbeen sir ed nor subm itted for approvalby him on

       January 30,2019.




                                               9
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 14 of 40




             D elgato then prepared another urgent consult for the Plaintiff to be seen by

      ophthalmology dated 3-26-19 signed by the Plaintiff and stamped by Delgato. See

      Consultation Renuest3-26-19.inm ate medicalfiles. N OTE:the olim'nalappointment

      datewasfor6-20-19 approxim atelv (3)monthslater.

    28.      AherthePlaintifffiledseveralmorel evance'salleginghehadstillnotreceived
      any ofhis glaucoma m edication itwasbroughtto his attention by way ofthe responses

      received pertaining to his grievancesby both m edicalan D .O.C.stafftçthatDiaz w as not

      show ing up to the Pharm acy to pick up glaucom a eye drops. See G rievance Response

       LoM # 1904-463-095. Here both AssistantW arden M ario Corrales and Dr.F.Papillon

       (C.H.O.)both allege thatDiaz wasplaced on the call-outand wasano show on three
       separate occasions.

    29.       The gfact) that both M ario Corrales (A.W .P.) and Dr. F.Papillon (C.H.O)
       reviewed the Plaintiffs medical file clearly substantiates that both had subjective
       knowledge thatDiaz had notreceived his glaucoma medication,both were alerted and

       given the opportunity to correctthe Plaintiffissues and failed to do so. See Grievance

       LoM # 1904-463-095 Response.

    30.       Plaintiffim m ediately subm itted requestfor copiesofthe m edicalrecords,re:Pass

       forAppointmentCall-outsto substantiatethathedid (in-fact)show up to a11ofhiscall-
       out. N O TE :The Plaintiffw as unable to obtain the pass forappointm entdocum ents due

       to theimproperdistribution and distruction ofsaid records.

    31.       Once the Plaintiff was accused of not showing up to his call-out for K.O.P.

       m edication he began requesting,thatthe Pharmacistsign hispass for appointm entcall-

       outsasrequiredbytheruleand Lafontwouldjustrefuseto signthecall-out.


                                             10
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 15 of 40




    32.         The Plaintiffthen appealed grievance 1og #1904-463-095 to the Secretary ofthe

      F.D .O .C.explaining in fulldetailthatboth W arden Corrales and D r.F.Papillon C.H .O.

      w ere accusing him of notgoing to his call-outs and m ostim portantly failing to properly

      distribute and sign pass forappointm entcall-outs as required by policy and procedure,a1l

      to no avail. Thisgrievance wasalso denied. SeeGrievanceLoR# 19-6-18538 Response.

    33.         lt was also noted in Plaintiffs grievance that the Pharm acist, M r. Lafont was

      distributing K .O .P.m edication to the entire inm ate population withouthaving the inm ates

      si> fortheirm ed's,tçalso asrequired by policy and procedure.'' NOTE:Thesepoliciess

      procedures and rules are to create an adequate record of events to protect the leMal

       interestofal1parties.

    34.         On A pril 17,2019 the Plaintiff w as seen again by optom etry. N O TE :This w as

       (70)davsaherthe optom etristordered thatthePlaintiffberet'urn to clinicin (30)davs.

    35.         The optometristperlbrmed another(IOP)check and theresultswere asfollows:
       Diaz'sleh eye (1OP)levelhad increased from (18)to (32)and Diazrighteyewasstill
       above (50). NOTE:Even aphvsician ordoctorwith iustgeneralknowledReofsevere
       staMe Mlaucom a would have noted the im mediate m edicalattention needed to addressthe

       Plaintiff'scondition.

    36.         ThePlaintiffadvised M r.Larson/optom etristthatthem edicaldepartm entatDade

          C.l.was not following her orders for prescribed m edication and that he had stillnot

       received any glaucom a eye dropssince his arrivalto D ade C.l.




                                               11
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 16 of 40




                Theoptometristsubmittedan urgentconsultforPlaintifftobeseen(A.S.A.P.Jfor
      (IOP)managementdue to Diaz notreceiving eye drops from Pharmacy. NOTE:M s.
      Larson also for the second tim e ordered that both Timolol and Predforte be refilled

      A.S.A.P.and R.X .forXalatan be added A .S.A.P.(See ConsultantsReportdated 4-17-19.

      inm atesm edicaltiled).
    38.         O n April22,2019 the Plaintiff declared a m edical em ergency because of severe

      pain and blurry vision. Diaz explained to m edicalthatOptom etry prescribed Xalatan on

      April 17,2019 and he had notreceived it. 'l'henurse advised Diaz thathisorderwould

      beplaced today and thatDiazcould pick itup atthe Phannacyon the24tllofA pri12019.

                 On A pril25,2019 at2:30 P.M .the Plaintiffdeclared another m edicalem ergency

      again due to pain and blun'y vision. <çAtfirstSgt.M artin denied Diaz accessto m edical

       and told Diaz thathisGlaucom aisnotlifethreateninp''however,Diaztold Sgt.Upshaw,

       and Sgt. Upshaw contacted m edical and was advised to send Diaz to m edical

       irnrnediately.

    40.          Diaz explained to the nurse that he has been withouthis Glaucom a eye drops

       since N ovem ber of 2018, and that M s. Larson from Optom etry had ordered and

      prescribed Xalatan,Prednisolon,Timololand PBausch and Lomb Advanced EyeRelief.

    41.          Aqer alengthy search the nurse wasableto locate two ofthe fourbottles ofeye

       drops,(1)Timololand(1)Prednisolon.NOTE:'
                                              Fheabovementionedevedrop.Timolol
       andPrednisolon arethe(firstltwobottlesofGlaucomamedication theplaintiffreceiyed
          since beinM transferred to Dade C.l.on November 7.2019 approximatelv 5% months

          earlier. The nurse w as unable to locate the other two m edications and advised D iaz she

          wouldm akeanoteforthePharmacist.OscarLafont.


                                                 12
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 17 of 40




                 On May 1,2019 Diazwentto thePhannacy window and received (1)bottleof
      Predforte,(1) bottle of Xalatan and (1) bottle of liquid tears. n e Plaintiff again
      requested that Lafont sign his pass for appointm ent document,and again he refused.

      NOTE: This was the first time Plaintif received glaucom a m edication from thç

      pharm acy w indow atD ade C .1.

    43.          On May 3,2019 Diaz wentto the annual(ADA)meeting and made a tçverbal
      complaint''advising the W arden M ario Corrales, Dena Tate (H.S.A.),M r.Bowans
      Classification Supervisorand a11the otherm em bers ofstaffrepresenting both the Florida

      DepartmentofCorrectionsand Cenmrion thatthe pass for appointm entdocum ents thàt

      are issued to both staffand inm ates for the pum ose ofnotifying inm ates oftheir m edical

      call-outswerenotbeing signed nordistributed by theofficersresponsibleforsuch duties,

       and thatthe passes forappointm entsw ere sim ply throw n in the garbage once the inm ates

       call-outw asm ade.

    44.          Diaz furtherverbally advised theentire (ADA)committeethatOscarLafontthe
       Pharm acistwas dispensing K.O.P.medication to the entire inmate population without

      having the inm ate sign the receipt to c'reate a record to substantive whether or not an

       inm ate did in fact show up to receive hism ed's. N O TE :This action violates oolicv and

       procedure. itDiaz advised a11ofthem edicalpersormelççverbally''thatboth hiseyeswere

       experiencing severe pain and discom fort.'' Pursuantto procedure #604.101 and ch.33-

       210-201 F.A .C.vision impaired/blind inmates verbalcomplaints are to be accepted by

          staffas ifin w ritten form and,as such,ofticialcorrective action isrequired by staff.




                                                  13
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 18 of 40




   45.       O n M ay 14, 2019 Centurions legal counsel of record was contacted and m ade

      awarethatPlaintiffhad prepared an emergencymedicalinjunction andwasgoingto tile
      itwith the U .S.District Court. NOTE: '
                                            rhis action cause Centurion to expedite the

      um entconsultthatwaschmw ed from 6-20-19 to 5-15-19 which wasthe followina day.

   46.       On M ay 15,2019 the Plaintiffw as transported to Larkin M ultispecialty Clinic to

      be seen and evaluated by two ophthalmologist. NO TE:This w as Diaz first tim e seeing

      an ophthalm ologistsince Septem ber of2018.approxim ately nine m onths

   47.       During the evaluation on 5-15-19 both ophthalm ologist perform several

      proceduressuch asex-rays,visualfieldsand (lOP)interocularpressurechecks. NOTE:
      DiAz (lOP) in this riMht painful eve wms (55) due to beinM without his Rlaucom a

      medicationforapproximatelv51/2months.(Seespecialistreport)
   48.       Both ophthalm ologistnoticed something irregular in the Plaintiffs leR eye and

      w ere unable to determ ine the nature atthattim e.

   49.       M ultiplestitcheswere rem oved from Diazleh eyethatshould havebeen rem oved

      fourm onths earlier as ordered by the glaucom a specialist,John A .Beneke on Septem ber

      of2018.(Seestatementoffactsparagraph (3))
   50.       The specialist final orders were as follows: 1) Prescribe and dispense
      cyclopentolate hydrochloride opthalmic solution forpain,2) Perform an intra ocular
      pressurecheck (IOP)every(30)days,and 3)If Diaz(lOP)elevatesabove(15)ret'
                                                                             um to
      dinic (A.S.A.P.). (See consultantsreportprepared on 5-15-19.) NOTE:These orders
      werereviewed by Dr.F.Papillon on 5-17-19 as evidence bv hisown date stnmp.(see
      consultantsreportpreparedon5-15-19)




                                              14
            Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 19 of 40




                51.         W hen the Plaintiff retum to the institution he was never seen by m edical as

                   required. NOTE:when an inm ate returns from an outside specialistconsultand there

                   hasbeenordersrecommendingtreatmentand medication theinmate(must)beseenby a
                   physician to discuss the course ofthe patientsm edicalevaluation,treatm entand change

                   in condition. ttllowever,Diaz'sfile wasjustplaced in aroutine stack offilesand the
                   Plaintiffwasneverseen by aphysician upon hisretum to the institution asrequired.''

                             O n M ay 21,2019 Plaintiff declared a m edical em ergency again due to blurry

                      vision,pain and discom fort. Diazwasseen by Nurse Roche and advised M s.Roche that

                      he was seen by the glaucom a specialist at Larkin Eye Clinic on M ay 15,2019 and

                      prescribedm ultipleglaucom aeyedropsto m aintain and lowereyepressureand treatpain

                      dueto elevated (IOP)levels.NOTE:M sRochetook Plaintiffsmedicalfileto show Dr.
                      DelMato to verifv whatDiaz had iustexplained and when M s.Rochereturn she advised

                      Diaz thatDr.Delaato said to access sick-callifhe was feeling bad. A Main DelMato did

                      nothinM to insure thatPlaintiff w ould receive his glaucom a m edication.

                 53.         On M ay 22,2019 Plaintifffiled an emergency grievanceattheinstitution alleging

                      thatthe m edicalproviders,Centurion and/orthere agentsoremployeeswere refusing to

                      follow orders for treatm ent prescribed by the glaucom a specialist. NOTE: Diaz

                      gxhausted this em em encv m edicalgrievance to the hie estauthodty as required.Eçallto

                      no avail-''

                 54.         Dudng the month ofJune 2019 Diazhad injured both his feeton two separate
                      occasionsby once walking into a steallockerbolted to the floor,and anothertim e by

                      walkingintoasoncretestT exitingthqrestlpom.
1idl:ldh
:<   .. .
                                    tlltlllii1tlilsiI
                                                    $,t                                                   * *
                                                              15
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 20 of 40




                On July 1,2019 Diaz went to sick-calland was seen by Nurse Kermedy,Diaz

      advised M s. Kermedy that he was having allergic reactions to the m edication

      cyclopentolate,explainedthathiseyeswereinpainsfrom elevated (lOP)levels,andthat
      hehad sm ashed hisfootwalking into a steallocker.

   56.          Kermedy got a doctor,Dr.Peno ,and Diaz told the doctor about the allergic

      reaction from the m edication, tçDr.Peno instead ofnotifying the Mlaucom aspecialistiust
      Mave thq m edication back to Diaz and told Diaz to tellthe specialistnexttim e he sçvn

      him .''
   57.          O n July 8, 2019 Plaintiff w as seen again by optom etry. M s. Larson the

      optometristdid an(1OP)intraocularpressurecheckand theresultwerefollows:DiazleR
      eyehad increased to (28)and therighteye(52). NOTE:Theoptometristimmediatelv
      wrote an urMent consult recomm endinM that Diaz been seen bv an ophthalm olozst

         EA .S.A.P.I.
   58.          O n July 24, 2019 Plaintiff w as transported back to Larkin Clinic pursuant to

         optom etristurgentconsult.

   59.          Duling the evaluation Diaz explain to the glaucoma specialist thatthe pain is

         excruciating and cause extrem e headaches,thathe was seeing haloes,peripheralvision

         and seeing floaters.
    60.         Doctor Jaffe the specialist prescribed Diaz several glauconaa eye drops and

         ordered thatDiazbe retum to the clinicin (six weeks)forevaluation ofsurfacedisease
         and pain,and ifpain in Diaz righteye wasworse orunchanged refer to Dr.Patipa for

         possible evisceration. NO TE: AMain for the second time when Plaintiffretum to the

         institution he w as not seen bv anv phvsician to discuss chanMe in treatm ent and his


                                               16
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 21 of 40




      current condition. instead his file w as aaain placed in a stack of routine files to be

      reviewed atalaterdate.
               On July 19,2019 approxim ately 5ve daysalerbeing evaluated by the specialist

      Diaz filed an emergency grievanceexplaining that:1)hehad notbeen seen by medical
      sincereturningfrom Larkin EyeClinic,2)Diazhadnotreceivedanyoftheglaucomaeye
      drops ordered by the specialist,and 3)medicalhad notretumed Plaintiffs (ADA)
      appliances.N OTE:An emergency grievance isto beresponded to within (72)hoursper

      chapter(33).
   62.         On August2,2019 Plaintiff filed an emergency preliminary injunction/rr.R.o.
      with the U nited States D istrictCourtin M iam i,Florida.

   63.         Plaintiffalleged thathe wasnotbeing treated aspreviously diar osed for severe

      Stage prim ary Open angle glaucom a.

   64.         Diaz alleged that the Defendants,F.D.O.C. and/or there agents or em ployees

      specifically Centurion of Florida, LLC are denying him the treatm ent previously

      presclibed and ordered by outside specialist. 1) Failing to issue and/or dispense
      glaucoma medication. 2) Long delays in prescribed follow-up treatment. 3) The
      removalofpreviouslyprescribedand issued(ADA)health careappliances,ect.
    65.        Al1 these claims causing the Plaintiff severe pain,discom fort and irreversible

      injudes.
    66.        O n Septem ber 27, 20l9 Plaintiff filed his initial civil com plaint pursuant to

         Section 1983 alleging injury,pain,and suffering due to delayed treatmentpreviously
         ordered by glaucoma specialist and board certitied m edical doctors, amounting to

         deliberateindifference towardsseriousmedicalneeds.


                                               17
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 22 of 40




   67.         On oraboutOctober1,2019 Plaintis fileaNoticeofExigentCircum stanceswith

      the U .S.D istrictCourt.

   68.         On October 9. 2019 Plaintiff w ms transported to Bascom and Palmer Eye

      Institutes em ergency room arld treated for extreme pain and elevated (lOP) levels.

      NO TE:Thisaction due directly tothecourtsintervention.

   69.         Bascom perfonned an (lOP)check and Diaz'sintraocularpressurehad elevated
      to(58)whichwasthecauseofthepainanddiscomfort.
   70.         B ascom wrote tw o prescdptions for pain reducing eye drops and one for a

      pressurereducing eyedrop,then ordered thatthe Plaintiffbeseen atLarkin EytClinicby

      hisconsultedglaucomaspecialistforfollow-uptreatmentwithin(30)days.
               O n O ctober       2019 the U .S. M agistrate Judge issued her Report and

      Recomm endation stating thatthe Plaintiffhad plead sufficientfacts to warrant further

      inquiry. N O T E :A n evidentiaryhearing w ms scheduled forO ctober29,2019.

   72.          On October 14,2019 Plaintiffwascalled to them edicaldepartm entforasick-call

         consult,and seen forthe second timeby Nurse Kemwdy in reference to injuriesto his
         feetand arlkles.

                Dueto the extentoftheinjury DoctorPapillon ordered an ex-ray and prescribed
         500 m g.Cipro Antobiotic forten daysdueto infection. NOTE:'
                                                                   Fhiswasthe second or

         third tim eDiazhad iniured hisfeetsinceDr.D elcato and R.Le M olina refused to renew

         hism edicalpasses forprotective footw ear.
                The Plaintiff on this sam e day 8-11-19 was referred to Dr.Lankenau for an

         evaluation and recomm endation forprotectivefootwear.




                                               18
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 23 of 40




   75.         AfterLankenau's evaluation itwasherprofessionalopinion based on the gfact)
      that Diaz is totally blind in his righteye and visually impaired in the le'
                                                                                h eye due to

      tûsevere stage prim ary open angle glaucom a,''thatshe recom m ends cliffw alkershoes and

      that Diaz would be placed on the call-out as soon as these shoe's arrived. See

      chronologicalrecord ofhealth care in PlaintiT smedicalfile.

               On October 15,2019 thefollowing day DenaTate,(H.S.A.)e-mailed Plaintiffs
      request for footw ear to M arlene H ernandez at Team Centurion for approval. NO TE :

      M arlene Hem andez operatesdirectly outof Centurion.Florida Rep'onalOffce.her E-

      m ailmm l-lerllandezrol'emncenmdon.com isalsoknown asCenturionM anagedcare.com .

   77.          On October15,2019justafew hourslaterM arleneHem andezdeniedtherequest
         for protective footwear based on the em ergency room visit atBascom and Palm er on

         October9,2019. NO TE:On October9.2019 Plaintiffwas sentto the emem encv room

         at Bascom and Palm er specificallv for severe pain due to elevated eve pressure IOP).

         Bascom and Palmerdid notconductany evaluation in rezardsto protective footwear.in

         factBascom and Palm erisnotthe Plaintiffsprimary care providers.theirtreatm entwas

         purely an em eraencv situation.

    78.         Thiswasjustanotherexample ofCentulionsdirectparticipation in refusing to
         adhere to the previously prescribed orders of their own appointed physicians and

         specialist,and anotheractofdeliberateindifferencetowardsDiaz seriousm edicalneeds.

    79.         O n October 29,2019 an evidentiary hearing w as conducted by w ay oftelephonic

         hearing.

    80.         During the hearing Plaintiffwasunaware oftheDefendant'swho werepresentat

         the hearing to give testim ony,Plaintiffhad to inquire as to whetherhe had personally


                                               19
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 24 of 40




      received treatm ent from any of the Defendant's giving testim ony. NOTE: Plaintiff

      advise the courtthathe was taken to Bascom and Palm er's em erMencv room on October

      9.2019 imm ediatelv followinz the courtsorderto acknowledze Plaintiffscase.

   81.         Plaintiff further explain to the courtthat the defendants had not returned his

      protectivefootwearandthathehadnotyetreceivedthepainmedication(Prednisolone).
   82.         ARershortdiscussionsthe Plaintiffwasadvised thathe wasscheduled to be seen

      by an ophthalm ologistatLarkin Specialty Clinicon October31,2019 and to discussboth

      protectivefootwearand pain m edication with the glaucom a specialist. çç-f'
                                                                                hehearing then

      ended.''

   83.         On O ctober 31,2019 Plaintiff w as transported to Larkin Specialty Clinic. '
                                                                                          I'he

      Plaintiffwasseen and evaluated by JacquelineE.Smith,glaucom a specialist.

   84.         After Plaintifps evaluation was complete the specialistprescribed the following

         treatm entand medications,Atropine and Prednisolone forpain,500 mg.Diam ox Capsuls

         forPre Alcoholinjedion,protective footweardueto 1ow vision and thatthePlaintiffbe
         ret'um to the specialty clinic in Efour weeks or sooner) forthe porpuse of alcohol
         injection/pain management. NOTE:Diaz wasnotreturn to the clinic tillJanum'v 16.
         2020 approxim atelv 21/2m onthslater.
    85.         This was one of m any excessive delays in the Plaintiff's prescribed follow-up

         treatm ent. NOTE:Outside facilities scheduling prioritiesm ay notbeused asan excuse

         nOtto providenecessaa carepromptlv.
    86.         On October 31,2019 the sam e day Plaintiffwasseen by the specialistatLarkin

         Clinic the district court issued the Report of M agistrate Recom m ending that the




                                                 20
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 25 of 40




      injunction be dismissed becausetisincethesling ofthemotion Plaintiffhad receivethe
      requested relief''

               On November 8,2019 Plaintiff fled objections to the Report of M agistrate
      alleging hisconcem thattheDefendantswould simplyrettzm to therechallenged conduct,

      thatthe Defendants had notretum ed health care appliances IE.ttprotective Footwear,''

      andthattheserequestwerealsopartofthePlaintiffsreliefsoughtintheinjunction.
   88.         On N ovember 25,2019 the Honorable District Judge issued an order to show

      causefortheDefendantstorespondtoPlaintiffsobjections.
   89.         In thebody ofsaid orderthe Honorable Judge stated the following:AccordinMlv.

      IT IS ORDERED AN D ADJUDGED that the Defendants shall include with their

      Response to the obiections.the status ofthe m edicaltreatm entbeinM received by the

      Plaintiffsincludina thestatusofPlaintiff'sprotectivefootwearand whethersuch footwear

      hasbeen return to him .

   90.          On November27,2019 M ark Inch/secretary forthe (F.D.O.C.),Ashley Brook
         M oody,Attorney General,M ariaGuitian Barker,AssistantAttorney Generalissued their

         response to order to show cause with the participation of Assistant W arden M ario

         Corralesbywayofsworn affidavit.

    91.         The Defendants named above in paravaph (90) allege in the response the
         following: First-the Plaintiff failed to state a cause of action, tthis requirem ent was

         clearly satisfied by the legal analysis in the Honorable M agistrate's Report and

         Recomm endation issued on October 11, 2019.95 Second-they allege Diaz failed to

         exhausthisadministrativeremediesrequiredbythePLRAIPrisonLitigationReform Act,
         Diaz has stated in both the body ofthe injunction and the body ofhis initial civil


                                               21
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 26 of 40




      complaintthathehad exhaustedpursuantto theIPLRAIand discoverywillsubstantiate
      as such. Tldrd-attached to the Defendant's Response w as an affidavit sworn to by

      Assistant W arden M ario Corrales stating thathe is fam iliar with the Plaintiff Scotty

      Santos D iaz,D C#670614, and that he had inspected the m edicalrecords file of inm ate

      Diaz and attached copiesofthe trtze and correctmostrecententriesofDiazm edicalfile.

      N OTE: This w ms sw orn to under oath on N ovem ber 26s2019. H ad the m ost recent

      recordsbeen presentedto thisHonorable Courtasevidence,itwould havebeen thereport

      and evaluation conducted by theglaucom aspecialist/treating doctoron October31,2019,

      which clearly stated Diaz's decreased m edical condition and the prescribed

      recomm endation for protective footwear. NOTE: lt is a rfactl and discoverv will

      conclude that al1 of the alleged claim s subm itted by the Defendants m entioned in

      paramuph (90) are untrue based on incorrect. incom plete records and substantiated

      throuah falsetestim ony bv W arden Corralesin a sworn affdavit.

    92.       The entire Response was nothing butan attemptto mislead thisHonorable Court

       in an effortto have Plaintiffs injunction dismissed withoutjustcause and prejudice
       Plaintiffthereby.
    93.       On D ecem ber 2, 2019 the Honorable D istrict Court Judge issued an order

       adopting the M agistrate's Reportand dismissed the Plaintiffs injunction as ttmoot''
       solely based upon the abovem ention incomplete,incorrectand untrue testim onythatwas

       subm itted by Defendants in the Response to show cause order. HOW EVER,the order

       further advise the Plaintiftl tCTO the extentPlaintiff seeks to raise additionalissues
       reMarding theDefendants'alleged conducthem av do so in hisprim arylawsuit''(Diaz v,

       Centurion ofFlorida.LLC etal,CaseNo.19-CV-24067-UU'').

                                             22
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 27 of 40




   94.         On Decem ber 14,2019 Plaintiff sled a formalgrievance advising the medical

      provided,Dr.Papillon and the F.D.O.C.thathe had notbeen retum to the clinic for

      prescribed follow-up treatm ent,and thatDr.Papillon had prescribed çr iam ox''to Diaz

      with knowledgethatDiazishighly allergicto largedosesofsulfa.

   95.          Diaz becam e extrem ely sick,and hisbody becam e covered with a rash and both

      eyesw ere badly irritated.
   96.          Diaz declared m ultiplem edicalem ergenciesand wentto sick-callon atleasttwo

         occasionsjusttobedeniedanymedicalattention fortheallergicreactionscausedby the
         medication prescribed by Dr. Papillon. NOTE: '
                                                      Fhe Plaintiff requested that the

         ophthalm olom'stbe notitied im m ediatelv and his requestw asdenied.

   97.          On January 2, 2020 Plaintiff appealed his form al grievance to the Secretary's

         office alleging both m edicaland security staffwasrefusing to treathissymptom scaused

         by the allergic reactions and thathe had notbeen seen by ophthalmology aspreviously

         ordered by the specialist. See m ievance loM num ber -20-6-00880. Plaintiffs grievance

         was denied on January 23,2020 and yet aher Diaz alerted both Dr.Papillon and the

         F.D .O.C.of the adverse effects cause by the m edication not one of the Defendants

         notified theglaucom aspecialistatLarkin M ultispecialty Clinicasrequired by therule.

    98.         On January 16,2020 thePlaintiffwmsfinally tranferredback to Larkin Eye Clinic

         forthe follow-up treatmentthatwasspecifically orderedtobein (fourweeksorsooner)
         onOctober31,2019 approximately(2 %)monthslater.NOTE:Anotherexampleofthe
         medicalprovider Cenmrions urmecessarv delavs in treatinM Diaz pre-diamw sed serious

         medicalcondition.




                                                23
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 28 of 40




   99.         The Plaintiffwas given an extensive evaluation by Dr.M ichaelPatipa who tirst

      noted thatthe patient Plaintiff was suppose to have been seen for follow-up over two

      m onthspdorto the instantdate.
   100.        Dr.Patipa afterafullevaluation advised thePlaintiffoftherem aining optionsdue

      to Diaz currentcondition and furtheradvised the Plaintiffthathe doesnotrecom m end

      anyalcoholinjectionatthispoint,Etduetoscaringofthetissue.''
               Afterlengthy discussions by both Plaintiffand Dr.Patipa itwas concluded that

      therem ovalofDiaz righteyewould beforthcom ing.

   102.         Dr.Patipa'sspecificordersforpreschbedtreatmentareasfollows: 1)Prescribe
         and continueCosopt,2)Prescribeand continueXalatan.NOTE:'Fhemedicalproviders
         have advised Plaintiffof(no refillslin M arch of2020.3)Prescribe Cyclogylforpain,
         NOTE:M edicalprovidersneverprescribedCyclogvlforpain.4)Prescribeprednisolone
         forpain.5)Prescribe650mg.Tylenolforpain,onetab every4 to 6hours,no stop date.
         NOTE: Re L.M olina Mave Plaintiff a five dav supplv ofTylenolwith no refill, and

         finally to be retum ed to clinic for retina evaluation as soon as available / çtRet'urn

         Sooner''. NOTE:Atthetime ofthisinstantpleading ithasbeen over(8)monthssince
         these specitic orders w ere w rote,Centtzrions utilization m anagem ent continues to delay

         treating Diaz pre-diar osed seriousmedicalcondition,thussubjecting the Plaintiffto
         unwarranted pain and suffering withoutany rationalexplanation.

    103.        Plaintiffstatesfrom the onset,on September 9,2018 the Plaintiffwas seen and

         evaluated by Dr.Jolm A .Beneke of M ugruder Eye lnstitute in Orlando,Florida,Dr.

         Benekeisaboard certified glaucom a specialistwho isresponsible forthe preservation of




                                                 24
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 29 of 40




      Diaz vision in hisleR eyeand postoperativetreatm entregim en prescribed to insureDiaz

      condition would rem ain stable and preventanyfurtherdam ageto eitherofDiaz'seye's.

   104.      During the lastconsulation w ith Dr.Beneke the Plaintiffw as advised thatas long

      asheadhered to theprescribed treatm entplanhiscondition would rem ain stable.

      N OTE: W hen Plaintiff arrived to Dade C.1. his (lOP) levels were stable. pain

      m anaMem ent acceptablemand there was no charme in patient's rnm sler midl.Et-l-llis is

      clearlv substantiated bv record evidence.''
    105.     As a direct and proxim ate resultofthe above mentioned defendants deliberate

      indifference toward Diaz's serious medical needs, the inadequate treatm ent and/or

      td
       urm ecessarv delav'' in the treatm ent of D iaz's sever stage G laucom a, D iaz suffered

      furtherdam ageto theopticnerves,pain,discom fort,substantiallossofm orevision in his

      lefteye,the forthcom ing rem ovalofhisrighteye causing,disfigurementthus violating

      Diaz'sEighth and Fourteenth AmendmentRightsnotto be subjected to such crueland
      unusualpunishm ent.NOTE:Priorto the Plaintiffbeing transferred to Dade C.I.forpost

       operativetreatmenthis(IOP)levelswereacceptableinboth eye's,Pain managementwas
       acceptable.Now dueto the (51/2) month delay in dispensing the Plaintiffspreviously
       prescribed Glaucom a M edication as w ellas the unnecessary delay in follow -up treatm ent

       by an OphthalmologistasPlaintiY smedicalcondition would require,t<l-
                                                                          lis Severe Stage

       Glaucom ahasbeen diagnosed asuncontrolled.''

    106.      Docum ented medicalrecordswillin-factsubstantiatethatDiazwentaperiod of5

       % m onths without any of the prescribed m edication that was ordered by Glaucom a

       Specialisttoçtprevent''anyfurtherlossofvision,andfurtherelevated(IOP)levels,andto
       controlpain,and/orany furtherdamage.


                                              25
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 30 of 40



   107.         Both Centurion theiragentsand employeestheFloridaDepartmentofCorrections

      their agents and em ployees who have participated in the Plaintiff s m edicaltreatm ent

      haveshown deliberateindifferenceto thePlaintifpspre-diagnosed seriousmedicalneeds,

      thus violating D iaz's Eighth and Fourteenth Am endm ents to the U nited States

      Constitm ion.
                                            IN CO NC LU SIO N

                 ThePlaintiffallegesthatduetoboth security andmedicalgcenturions)failureto
      tim ely prescribe and/or dispense his glaucom a medication, failure to carry out the

      specialistordersin a timely m anner,failureto properly record thedistribution of K.O.P.

      m edication ptlrsuantto policy and procedure,failureto properly create arecord ofevents

      in orderprotectthe legalinterestofa11parties involved,and the complete disregard and

      destruction ofrecords thatare provided to create and m aintain suffcientinform ation to

          identify thepatient,supportthediar osis,justify thetreatmentand documentthecourse
          and results of the treatm entaccurately,has cause the Plaintiffextrem e pain and suffering

          overthe course ofone year,has caused the dim inished and/ordecreased vision in Diaz

          surgically repaired leA eye and ultim ately the removal of Diaz right eye causing

          perm anentdisfigurem ent.
                                       CA USES O F A CT IO N

                 COUNT l- 42 U.S.C.% 1983 CLAIM AGAIN ST CENTURIO N
                  Diaz H ereby lncorporates by reference the allegations contained in parac aphs 1
    1)
    tllrough 107 above;asifsetforth in fullherein.

    2)            Count(l)isbroughtagainstDefendantCenturion pursuantto 42 U.S.C.Section
    l983 fordeliberate indifference to the criticalm edicalneeds ofD iaz,as an individualw ith a


                                                  26
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 31 of 40




   plimary Open Angle Glaucom a Abnorm al-to-sever medical condition that required the

   previously prescdbed treatm ent plan recom m ended by D r.Jolm A .Beneke to prevent any

   furthersubstantialhealth deterioration,pain,and loss,ofvision,and/orirreparabledam age.

   3)         Centurion and/oritsagents orem ployee's,knew on November7,2018 thatDiaz

   had Prim ary Open Angle Glaucoma Abnormalto sever condition and thatifthe condition

    wasnotadequatelym onitored and treated itcould resultin seriousirreparableharm ,pain and

    even lossofsight.

    4)         By December18,2018Centurion and/oritsemployeesoragents,knew Diazwas
    notreceiving the medication prescribed to prevent any further loss ofvision,pain and/or

    deterioration in both eyes.

    5)         Despite knowledge of Diaz's serious medical needs, Centurion and/or its
    employeesand agentswere deliberately indifferentto those seliousm edicalneeds in failing

    to provide the necessary medication care and treatm ent to Diaz in a tim ely m anner as

    previously prescribed by aboard certitied Glaucoma specialistand certified Optometrist.

    6)         Centurion and/or its employees or agents knew that taking no action and/or
    insufficientaction could resultin the rapid and permanentdeterioration ofDiaz'shealth,pain

    and furtherloss ofvision in both eyes.

    7)         PlaintiffallegesitwasCenturion'scustom,policy,procedure andhorpracticeto
    outright deny tim ely and adequate m edical treatm ent due to utilization m anagem ents

    unexplained and excessive delays in treating an inm ate's pre-diagnosed serious m edical

    needs,and M arlene Hernandez who operates directly through Centurions RegionalOffice

    denying Plaintiffs protective footwear knowing thatmultiple specialisthad recom mended




                                              27
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 32 of 40




   such medicalappliance to preventDiaz from incuning any further damage to both his feet

   and ankles.
              A s a direct and proxim ate result of utilization m anagem ent/centudon's delay

   and/or denial of medical treatm ent, the deliberate indifference towards Diaz's serious

   m edicalneeds,the tim ely and inadequate treatm entofhis Diaz's Glaucom a,the rettlrn of

   protective footwear, Plaintiff suffered m ore dnmage to the Optic N erves due to elevated

    (1OP)levels,injuriesto both feetand ankles,asubstantialdecreasein vision tohisleA eye,
    the forthcom ing removal of his right eye and over a year and a half ofpain,discom fort

    mentalanguish a11in in violation ofDiaz'sEighth and Fourteenth Amendm entRights.

    9)        AsaresultDiazsuffered damagesin an amountto be determined attrialforhis
    injury resulting pain,suffering,disability,and dissgurementdueto the removalofhisright
    eye,mentalanguish,lossofcapacity forthe enjoymentoflife,expenses forhiscare and
    treatmentin an effortto alleviateand curehisinjuries,and willcontinueto incuradditional
    expenses in the futtzre,loss ofearnings,loss ofability to earn m oney.The losses are either

    perm anentorcontinuing and the Plaintiffwillsufferthe lossesin the future.Diaz also seeks

    reasonableattorney feesand cost,pre-judpnentinterestandfurtherreliefasthecourtdecxms
    appropriate.

             COUNT 11- 42U .S.C.: 1983 CLAIM AGAINST DR.DELGATO

               Diaz hereby incorporates by reference the allegations contained in param aphs 1

    through 107 above,asifsetforth in fullherein.

               Diaz charges that Dr. Delgato, contrary to the Eighth and Fourteenth

    Amendm entsto theUnited StatesConstimtion,knowingly and willfully exercised deliberate

    indifferenceby failing to provide necessary and recomm ended care and treatm entin atim ely

                                              28
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 33 of 40




   m anner to Diaz after January 30,2019 by not assuring that Diaz receive the Glaucom a

   m edication previously prescribed by Dr.Beneke aGlaucom a specialistto preventany further

   damageto Diaz'seye's,ççsuch asElevated lntraOcularPressure (IOP),pain,discomfortor
   lossofvision.Even aRerDelgato wasadvised by Optom etryon Febnzary 5,2019 thatDiaz's

   (IOP)waselevatedwayabovenormalDiazwasnotseenbyanOphthalmologisttillM ay 15,
   2019 approximately (3 %)monthslater.Dr.Delgato denied Diazmedicalcareby an outside
   specialistçfln a tim ely m nnner''asD iaz condition w ould clearly require,purely for econom ic

   reasons.

              Plaintiffallegesthisfailure to take tim ely action by Dr.Delgato wasan exercise

   ofdeliberate indifference to the health,safety and welfare and the Constitm ionalRights of

   D iaz undercolorof State law .

   4)         Dr.Delgato,with fullknowledge ofthe unconstitutionalnature ofhis actions,
   agreed to and did exercise deliberate indifference to the safety and health of Diaz which

   eventually resulted in further optic nerve dam age to both eyes, Elevated lntra Ocular
   Pressure,substantially diminished vision in his leh eye and the forthcoming rem ovalofhis

   right eye through the course of neglect from November 7,2018 until he voluntarily leA

    Centurion in 2019.
               CO UNT III- 42 U .S.C.% 1983 CLAIM AG AINST DR.F.PAPILLO N

    1)         Diaz hereby incorporatesby referencethe allegationscontained in paragraphs 1
    t'
     hrough 107 above,asifsetforth in fullherein.

    2)         Ata11timesrelevant,Dr.F.Papillon wastheChiefHealth Officeremployed by
    Centurion ofFlorida,LLC atDade CorrectionalInstitm ion,and his position was to insure

    thatthedoctorsand nursesunderhissupervision properly perform theirduties.


                                                29
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 34 of 40




              Diaz charges that Dr. F. Papillon, contrary to the Eighth and Fourteenth

   Am endm ents to the United StatesConstim tion,knowingly and willfully exercised deliberate

   indifference by failing to ensure that his staff and/or his self provided Diaz with the

   necessary and recom mended care and treatm entin atim ely m armeraRerttbeinM advised''that

   D iaz w as not receiving the treatm ent recom m ended to prevent any further dam age and/or

   injury.Dr.Papillon hadan ethicalresponsibilitytoensurethatDiazreceived thepropercare
   and treatm entpursuantto the policies ofCenturion to deny m edicalcare forpurely econom ic

   reasons.Specifically,by failing to insure that Diaz receive his glaucom a eye drops in a

   tim ely m annerand referDiaz to an outside Glaucom a specialistin atim ely and expeditious

    manner as his condition would require,tieven though Dr.Papillon was aware ofthe prior

    diar osisby Optom etry on February 5,2019.9'

    4)        Thisfailure to take action by Papillon wasan exercise ofdeliberate indifference

    to thehealth,safety and welfare and ConstitutionalrightsofDiazundercolorofState Law.

    5)        Dr.F.Papillonswith the fullknowledge of the unconstitutionalnature ofhis
    actions,ap eed to and did exercise deliberate indifference to the safety and health of Diaz

    which eventually resulted in further optic nerve dam age to Plaintiff s leR eye and the

    forthcoming rem oval of Diaz right eye due to the severe pain caused by highly elevated

    (1OP)levelsthrough thecourseofneglectfrom November7,2018through Julyof2020,and

    on a continuing basis.




                                              30
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 35 of 40




         COUNT IV - 42U .S.C.% 1983 CLAIM AGAINST L.RE.M OLINA P.A .

             Diaz hereby incom oratesby reference the allegations contained in paragraphs 1

   through 107 above,asifsetforth in fullherein.
              At a11tim es relevant,L.R e.M olina P.A .w as the physician's assistantem ployed

   by Centurion ofFlorida,LLC atD adeCorrectionalInstitution.

   3)         Diaz charges thatL.Re.M olina P.A.,contrary to the Eighth and Fourteenth
   Amendm entsto the United StatesConstitution,knowingly and willfully exercised Deliberate

   lndifferenceby failing to providem edicalcareand treatm entin atim ely m nnnerto Diaz aAer

   D ecem ber 18,2018.

   4)         M olinadenied Diazhispreviouslyprescribed (ADA health careapplianceswhich

   ultimatelysubjectedDiaztoinjury,pain andsuffering.
    5)        The failure to take action and adhere to the Plaintifrs previously prescribed
   treatm entrecom m ended by a Board Certifed Glaucom a Specialistby L.Re.M olina P.A .

    wasan exercise ofdeliberateindifferenceto thehealth,safety and welfare and Constimtional

    RightsofthePlaintiffundercoloroflaw .

    6)        L.Re.M olina P.A .with the fullknowledge ofthe Unconstitutionalnattzre ofher

    actionsam eed to and did exerciseDeliberateIndifferenceto the safety and health ofDiaz.




                                              31
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 36 of 40




                CO UNT V - 42 U.S.C .4 1983 CLAIM AGAIN ST M R.LAFONT

             Diaz hereby incorporatesby reference the allegations contained in paravaphs 1

   through 107 above,as setforth in fu11herein.
             At a11tim esrelevant,M .
                                    r.Lafontwas the pharm acistemployed by Centurion of
   2)
   Florida,LLC atD ade C.1.
   3)        DiazchargesthatM r.Lafont,contraryto theEighthand FourteenthAmendments
   to the United StatesConstimtion knowingly and willfully exercised Deliberate Indifference

   by failing to follow Policy and Procedure in the distribution and recording of Diaz's

   Glaucom aeye drops.
   4)         Thefailuretodispenseand properly record K.O.P.medication by Lafontwasan
   exercise ofDeliberate Indifference to thehealth,safety,welfare and ConstimtionalRightsof

   thePlaintiffunderthecolorofStatelaw .
              M r.Lafontwith the fullknowledge ofthe Unconstitutionalnature ofhisactions

   agreed to and did exerciseDeliberate lndifferenceto thesafety and health ofDiaz.




                                              32
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 37 of 40




            CO UNT VI- 42 U.S.C.: 1983 CLAIM AGAINST M .CORRALES

              Diaz hereby incorporatesby reference the allegations contained in paragraphs 1

   though 107 above,assetforth in fullherein.

   2)         At a11 times relevant M r.Corrales was the Assistant W arden of Prom nms
   employed by the Florida Departm entofCorrectionsatDade CorrectionalInstim tion. He is

   legally responsible forthe operation ofDade C.I.and forthe welfare ofal1inm ates atDade



              D iaz charges that M r. Corrales, contrary to the Eighth and Fourteenth
   Am endm entsto the United StatesConstimtion knowingly and willfully exercised Deliberate

   lndifference by failing to ensure thathisstafffollow and adhere to the Policy and Procedure

   in the proper distribution and recording ofm edicalrecords. Corrales was alerted ofDiaz

   medical condition through multiple l evances which he denied. M r. Corrales also
   knowingly submitted false testimony to the U .S.District Court in a sworn affidavit on

   November26,2019,whicheffectedthereturnofPlaintiffs(ADA)healthcareappliances.
   4)          The failuretocorrecttheseviolationsofPolicy and ProcedureaherCorraleswas
    m ade aw are ofthese violations;w as an exercise of D eliberate lndifference to the Plaintiff s

    need fortherequested records,and Constim tionalRightsunderthecolorofStatelaw.

               M r.Corrales with fullknowledge of the Unconstimtional nature ofhis actions
    5)
    and/orinactionsagreed to and did exercise Deliberate Indifferenceto the safety and health of

    Diaz.
              CO UNT VH - 42 U.S.C.% 1983 CLAIM AGAINST M ARK INCH
               Diaz hereby incop oratesby reference the allegations contained in parar aphs 1

    tlzrough 107 above,assetforth in fullherein


                                                33
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 38 of 40




   2)         Ata11timesrelevant,M r.M ark lnch wastheSecretaryfortheFloridaDepartment
   of Corrections employed by the State of Florida in Tallahassee Florida. He is legally

   responsible for the overall operation of the Department and each instimtion under its

   jurisdiction,includingDadeC.l.
               Diaz chargesthatM ark lnch contrary to the Eighth and Fourteenth Am endm ents

   to the United StatesConstimtion knowingly and willfully exercised Deliberate Indifference

   by failing to ensure his staff and/or agents adhered to the Policy and Procedure at Dade

   Correctionallnstitution. Diaz appealed severall evancesto the Secretary alerting him of
   hism edicalcondition,and the violations ofpolicy and procedure by his employees,and/or

   agents.
   4)          By failing to ensure the employees,staff and/or agents adhered to Policy and
    Procedure atDade Correctionallnstitution by M r.M ark Inch w asan exercise ofDeliberate

    lndifferenceand violation ofDiaz'sConstitutionalRightsunderthecoloroflaw.
               M ark lnch with full knowledge of the Unconstitutional nature of his actions
    5)
    and/orinactionsagreed to and did exercise Deliberate Indifferenceto thesafety and health of

    D iaz.

                                       RELIEF REO UESTED
         W H EREFO R E,PlaintiffScotty SantosD iaz,respectfully praysthis H onorable Courtfor

 entry ofJudgmentawarding him the following relief:
    A. A declaration that the acts and omissions of the Defendants described herein violated

          Diaz's Eighth and Fourteenth Am endm ent protection from cruel and unusual

          punishmentthrough Deliberate Indifference.
    B. Compensatory dam agesin the amountof$25,000 againstDefendantCenturion.


                                              34
Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 39 of 40




   C. Compensatory damagesin theamountof$10,000 againsteach named Defendantin their

        individualcapacities

   D. Punitivedam agesinthe am ountof$10,000 againstDefendantCenturion.

   E. Punitive damages in the amount of $10,000 against each named Defendant in their

        Individualcapacities.

   F. Recovery ofa11feesand costsofthisaction

   G.Any furtherreliefthisHonorableCourtdeemsjust,properandequitable.

Plaintiffrespectfully dem andsa trialon a11issuessotriable.

                                                         Res zkct
                                                                full         ub l/e
                                                                               .'                *

                                                   /s/ /6        z       '    '     '
                                                       otty to..s
                                                                ,
                                                                < .
                                                                e
                                                    - sc   ..

                                                                 Diaz                       ()
                                                                                            ,
                                                                                            ,s




                                      V ER IFIC A TIO N

       1A FFIRM U N D ER PEN A LTY O F PERJU RY THA T TH E FOREGO IN G D O CUM EN T

IS TRU E A N D COR RECT.

                                                                Resp     fully ubmi d '
                                                                     l
                                                                     ?              .
                                                                                        .             ;
                                                                '
                                                                jcottySant Diaz         '            ..1
                                                                D ade CorrectionalInstim tion
                                                                19000 S.W .377th Street
                                                                Florida City,Fl.33034




                                              35
                                                                7--
                                                                1      N
                                                                                    ,       '
                                                                                            wj
                                                                       N                         I
                                                                           'N
                                                                                j
                                                                z(
                                                                p
                                                                a                                th'
                                                                                                 u k
                                                                                                   jj
                                                                       &
                                                                       '   .
                                                                           .
                                                                              '         t
                                                                                        k'p      %
                                                                           x.-k                      .

                                                               t
                                                               /-                       (7-3
                                                                                        ,
                                                               zw
                                                                                                 V)
                                                               f

                                                                CN
                                                                                                 X
                                                                                                 %
                                                                ! -u
                                                                                    A .'
                                                                                       .J
                                                               ix'j    3.
                                                                       .                '
                                                                                            $t
                                                               N<
                                                           X1          7
                                                           V           7                '
                                                                                        VY
                                                                                    vN
                                                                                    %
                                                                                    *
                                                                                        /
                                                                                        .
                                                                       =C
                                                                       z
                                                                       z
                                                                       qx
                                                                       4
                                                                       2            ç
                                                                       t-
                                                                       -
                                                                       .
                  //
                   '             ..:c                                  y            X
                  i
                  '
                    w-           s? ,
                         e
          />-2- &O                 .      %9X
                                            .'                                       A
                                                                                    </
          '                   m                                                     .<
                           I .Y N                                                   -
                                                                                    9
                                   o-
                         %1% .so,,eoa                                               z
                                  ;r;
                                    ,kltl 4.
                                           ,,
                                            ç3.
                                            ,2
                                   '
                                   $)..                                             -
                                                                                    e
                                                                                    /
                                                                                    &-
                                                                                    v
                                                                                    .
                                                                                    .
                                                                                    z
                                                                                    -
                                                                                    c
                                                                                    s -
                                                                                    -
                                                                                    k
                                                                                    z
                                                                                    /



 N                                                Q
 '                                                >N
     %Y
      %                                           ï---
                                                     x
   <'>
   Gu k                                               l
      !k          %...
 Q
 k : à)                                           N
                                                  >1
             fx?                                       4
k.
 (--t x'Eëë
          l
          tr
       ,:::
          !
          ,
          -'
           -
           .%                                     ù
  /- Qx '    X,
 Z
 J            >b
 V
 /
 z
 -            /t         7',
 D            v
              .  N .
 z.           z- N l
              /
 .            y          A
                         N
              r
                             i
%             v
              L
              7
              z                                   #
                                                                                                         Case 1:19-cv-24067-MGC Document 27 Entered on FLSD Docket 08/24/2020 Page 40 of 40




tt A'                                          J
              .
    p                                          -
                                               .k
Y> eF '                                       z/
              .    -
                                              z
                                              J
 N
                                              s
,
=&                                            y'


                                           r$-'xk
                                                 x

                                            (N nNk
                                             k.
                         %
                         X                 G
                                           N
                                           '
                                           < =
